AB:MJB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ee eee ee LL Le xX
UNITED STATES OF AMERICA

AFFIDAVIT IN SUPPORT OF

- against - , REMOVAL TO THE

DISTRICT OF NORTH DAKOTA

VAMORRIS DOSSO
a/k/a MORRIS BARRY, (Fed. R. Crim. P. 5)
Defendant. No. 20-MJ-186

~ ee eee ee Le 4

EASTERN DISTRICT OF NEW YORK, SS:

JOSEPH MARCUS, being duly sworn, deposes and states that he is a Special
Agent with the United States Postal Inspector (“USPIS”), duly appointed according to law
and acting as such.

On or about November 20, 2014, the United States District Court for the
District of North Dakota issued an arrest warrant commanding the arrest of the defendant
VAMORRIS DOSSO, a/k/a MORRIS BARRY, in connection with a superseding
indictment, under docket number 3:14-CR-69-01 (RRE), charging the defendant with
conspiracy to commit bank fraud and bank fraud, in violation of Title 18, United States

Code, Sections 1344 and 1349.
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. On or about November 20, 2014, the United States District Court for
the District of North Dakota issued an arrest warrant commanding the arrest of the
defendant VAMORRIS DOSSO in connection with a superseding indictment charging the
defendant with conspiracy to commit bank fraud and bank fraud, in violation of Title 18,
United States Code, Sections 1344 and 1349. True and correct copies of the arrest warrant
and the superseding indictment are attached as Exhibit A and Exhibit B, respectively.

2. On February 22, 2020, the defendant VAMORRIS DOSSO was
present at John F. Kennedy International Airport in Queens, New York, scheduled to board
Ethiopian Airlines flight ET 513 scheduled to depart at 22:15 to Abidjan, located in the
Ivory Coast. The defendant’s airline ticket was in the name VAMORRIS DOSSO. While at
the airport, the defendant was stopped for questioning by a USPIS Special Agent who
identified the defendant based on the name on the airline ticket, photographs provided from
the District of North Dakota as well as the name and photograph on the temporary travel
document the defendant presented to the officer, which matched the name and date of birth
of the individual who was wanted in the District of North Dakota. Specifically, the
defendant presented a temporary travel document to the officer with the name

“VAMORRIS DOSSO” and the defendant’s date of birth, October 10, 1986.

 

' Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all the relevant facts and
circumstances of which I am aware.
Case 1:20-mj-00186-RML Document1 Filed 02/24/20 Page 3 of 15 PagelD #: 3

3. While at the airport, a USPIS Special Agent called out to the
defendant using the defendant’s last name, “DOSSO,” and the defendant responded. The
defendant also acknowledged that he was VAMORRIS DOSSO. Additionally, the
defendant’s mother, Nassere Fadiga Epse Dosso, was called, via speakerphone, by a USPIS
Special Agent and the defendant acknowledged that the woman on the telephone call was
his mother.

4, Further, I have reviewed photographs of the VAMORRIS DOSSO
wanted in the District of North Dakota. Based on those photographs and my observations of
the defendant during his arrest and booking, I believe that the defendant is the VAMORRIS
DOSSO wanted in the District of North Dakota.

5. Additionally, on March 13, 2013, Immigration Judge Robert Vinikoor

issued a final order of removal to the Ivory Coast for the defendant, VAMORRIS DOSSO.
Case 1:20-mj-00186-RML Document 1 Filed 02/24/20 Page 4 of 15 PagelD #: 4

WHEREFORE, your deponent respectfully requests that the defendant

VAMORRIS DOSSO be removed to the District of North Dakota so that he may be dealt

with according to law. LL
/
Qe

Masens IpsEPH Mayrte$
Special Agent

U.S. Postal Inspector

 

Sworn to before me this
24th day of February, 2020

 

 

X LL.
THE HONORABLF’ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
"” “Case 1:20-mj-00186-RML Document 1 Filed 02/24/20 Page 5 of 15 PagelD#:5 ° *

EXHIBIT A
Case 3:14-cr-00069-RRE *SEALED* Document9 Filed 11/20/14 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

SOUTHEASTERN DIVISION

United States of America

 

 

v. )
Vamorris Dosso a/k/a Morris Barry Case No. 3:14-cr-69-01
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Vamorris Dosso a/k/a Morris Barry

 

who is accused of an offense or violation based on the following document filed with the court:

0 Indictment ae Superseding Indictment O Information © Superseding Information © Complaint

[ Probation Violation Petition C Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Commit Bank Fraud
Forfeiture Allegation

 

11/20/2014 /s/ Ashley Sanders

Issuing officer's signature

Date:

 

City and state: Fargo, ND Ashley Sanders, Deputy Clerk

 

Printed name and title

 

Return

 

This warrant was received on (date) _ , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
Case 3:14-cr-00069-RRE *SEALED* Document9 Filed 11/20/14 Page 2 of 2

AO 442 (Rev. 10/11) Arrest Warrant (Page 2)
This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:

 

‘Known aliases:

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth:

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address:

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

Date of last contact with pretrial services or probation officer (ifapplicabie):

 

 

 
Case 1:20-mj-00186-RML Document 1 Filed 02/24/20 Page 8 of 15 PagelD #: 8

EXHIBIT B
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

 

SOUTHEASTERN DIVISION
UNITED STATES OF AMERICA SUPERSEDING
INDICTMENT

v. Case No. 3:14-CR-00069
VAMORRIS DOSSO, Violation: 18 U.S.C. §§ 981(a)(1)(C),
a/k/a MORRIS BARRY; 982(a)(2)(A), and 1349; 21 U.S.C.
and CHUDE UMEH, § 853(p); and 28 U.S.C. § 2461(c)
alk/la FALLY DIAPUTA,
alkla GREGORY SUH,
a/k/a RICHARD AMOAH

Conspiracy to Commit Bank Fraud
Introduction

At all times relevant to this Indictment:

1. VAMORRIS DOSSO, a/k/a MORRIS BARRY; and CHUDE UMEH,
a/k/a FALLY DIAPUTA, a/k/a GREGORY SUH, a/k/a RICHARD AMOAH, resided in
the Fargo, North Dakota, area;

2. A “means of identification” is any name or number that may be used, alone
or in conjunction with any other information, to identify a specific individual, including
but not limited to, a name, Social Security number, or date of birth;

3. Bell State Bank and Trust was a financial institution within the meaning of
18 U.S.C. § 20, the deposits of which were insured by the Federal Deposit Insurance
Corporation (FDIC);

4, First International Bank and Trust was a financial institution within the

meaning of 18 U.S.C. § 20, the deposits of which were insured by the FDIC;
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 2 of 7

5. Alerus Financial was a financial institution within the meaning of 18 U.S.C.
§ 20, the deposits of which were insured by the FDIC;

6. Vision Bank was a financial institution within the meaning of 18 U.S.C.
§ 20, the deposits of which were insured by the FDIC;

7. Cornerstone Bank was a financial institution within the meaning of 18
U.S.C. § 20, the deposits of which were insured by the FDIC; and

8. Bank of the West was a financial institution within the meaning of 18
U.S.C. § 20, the deposits of which were insured by the FDIC. -

Background of the Conspiracy

l. At all times relevant to this Indictment, VAMORRIS DOSSO,
a/k/a MORRIS BARRY; and CHUDE UMEH, a/k/a FALLY DIAPUTA,
a/k/a GREGORY SUH, a/k/a RICHARD AMOAH, resided in the Fargo, North Dakota,
area and participated in a criminal organization that engaged in various financial crimes
in the District of North Dakota, and elsewhere. Specifically, the participants in the
organization fraudulently used the identities of other individuals to open bank accounts
and then deposit counterfeit or otherwise invalid financial instruments into the accounts;

2. The participants of the conspiracy and scheme then conducted a so-called
“bust out” scheme, in which they opened bank accounts using other people’s identities,
cashed and deposited counterfeit and otherwise fraudulent financial instruments into the
accounts, and then withdrew the funds within a short period of time so that the financial

institutions could not discover and prevent the fraud;
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 3 of 7

3. From on or about January 1, 2014, through the date of this Superseding
Indictment, in the District of North Dakota, and elsewhere, VAMORRIS DOSSO,
a/k/a MORRIS BARRY; and CHUDE UMEH, a/k/a FALLY DIAPUTA,

a/k/a GREGORY SUH, a/k/a RICHARD AMOAH, and others, both known and
unknown to the grand jury, did knowingly, willfully, and unlawfully combine, conspire,
confederate, and agree together, to commit financial institution fraud, in violation of

18 U.S.C. § 1344; and

4. It was a part and an object of the conspiracy that VAMORRIS DOSSO,
a/k/a MORRIS BARRY; CHUDE UMEH, a/k/a FALLY DIAPUTA, a/k/a GREGORY
SUH, a/k/a RICHARD AMOAH, and others, both known and unknown to the grand jury,
did knowingly, willfully, and unlawfully execute and attempt to execute a scheme and
artifice to defraud financial institutions, the deposits of which were then insured by the
FDIC, and to obtain any of the monies, funds, credits, assets, securities, and other
property owned by, and under the custody and control of, such financial institutions, by
means of false and fraudulent pretenses, representations, and promises, in violation of
18 U.S.C. § 1344. |

‘Overt Acts

In furtherance of this conspiracy, and to affect the illegal object thereof, the
following overt acts, among others, were committed by VAMORRIS DOSSO,
a/k/a MORRIS BARRY; and CHUDE UMEH, a/k/a FALLY DIAPUTA,

a/k/a GREGORY SUH, a/k/a RICHARD AMOABH, and others, both known and

unknown to the grand jury, in the District of North Dakota, and elsewhere:
3
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 4 of 7

a. On or about July 8, 2013, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, falsely represented himself as O.O. and opened an account (account
number xxx2491) at Bell State Bank and Trust (Bell), in Fargo, North Dakota,
after presenting an altered/counterfeit passport from the Republic of the Ivory
Coast;

b. On or about August 8, 2013, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, while posing as O.O., deposited a $2,610.10 counterfeit check into Bell
account number xxx2491;

c. On or between July 15, 2013, and August 14, 2013, VAMORRIS
DOSSO, a/k/a MORRIS BARRY, personally made and directed others to make
several withdrawals from Bell account number xxx2491, even though there were
insufficient funds in the account;

d. On or about July 9, 2013, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, falsely represented himself as A.B. and opened an account (account
number xxx5114) at Bell after presenting an altered/counterfeit passport from the
Republic of the Ivory Coast;

e. On or between July 26, 2013, and July 30, 2013, VAMORRIS
DOSSO, a/k/a MORRIS BARRY, personally desposited and directed others to
deposit three counterfeit checks totaling $3,000 into Bell account number
xxx5114;

f. On or between July 14, 2013, and August 14, 2013, VAMORRIS

DOSSO, a/k/a MORRIS BARRY, personally instructed and directed others to
4
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 5 of7

make several withdrawals from Bell account number xxx5114, even though there
were insufficient funds in that account;

g. On or about July 3, 2014, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, falsely represented himself as M.B. and opened an account (account
number xxx1296) at First International Bank and Trust (FIBT) in West Fargo,
North Dakota, by presenting an altered/counterfeit passport from the Republic of
the Ivory Coast and a counterfeit Illinois driver’s license;

h. On or about August 21, 2014, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, while posing as M.B., visited four different FIBT branches and cashed
four separate checks on Bell account xxx5114, which resulted in a loss to FIBT of
$5,577.97;

i. On or about July 18, 2014, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, falsely represented himself as M.B., and opened Alerus account number
xxx7098 by presenting a counterfeit Illinois driver’s license;

j- On or about August 29, 2014, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, while posing as M.B., went to eight separate Alerus branches within four
hours and cashed eight fraudulent checks resulting in a loss to Alerus of
approximately $20,000.00; and

k. On or about July 18, 2014, VAMORRIS DOSSO, a/k/a MORRIS
BARRY, falsely represented himself as M.B. and opened Bell account number
xxx4233 by presenting a counterfeit Illinois driver’s license;

All in violation of Title 18, United States Code, Section 1349.
5
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 6 of 7

FORFEITURE ALLEGATION
The Grand Jury Further Finds That:
Upon conviction of the conspiracy to commit bank fraud Count One of this
Superseding Indictment,
VAMORRIS DOSSO, a/k/a MORRIS BARRY; and
CHUDE UMEH, a/k/a FALLY DIAPUTA, a/k/a GREGORY SUH,
a/k/a RICHARD AMOAH,
shall forfeit to the United States, pursuant to pursuant to 18 U.S.C. §§ 981(a)(1)(C) and
982(a)(2)(A), and 28 U.S.C. § 2461 (c), all of his right, title, and interest in any property,
real or personal, which constitutes or is derived from proceeds traceable to the violations

of 18 U.S.C. § 1349, including but not limited to the following:

A sum of United States currency representing the amount of proceeds obtained as
a result of the offenses.

If any of the assets described above as being subject to forfeiture, are unavailable
for forfeiture as a result of any act or omission of VAMORRIS DOSSO, a/k/a MORRIS

BARRY; and CHUDE UMEH, a/k/a FALLY DIAPUTA, a/k/a GREGORY SUH,

a/k/a RICHARD AMOAH:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be subdivided

without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by
Case 1:20-mj-00186-RML Document 1 Filed 02/24/20 Page 15 of 15 PagelD #: 15
Case 3:14-cr-00069-RRE *SEALED* Document5 Filed 11/19/14 Page 7 of 7

28 U.S.C. § 2461(c), to seek forfeiture of any other property of said defendant up to the
value of said property described above as being subject to forfeiture.
A TRUE BILL:

J 7

Forepefso: Ke.

 

Zz: fH
poe: TIMOTHY ©. PURDON
United States Attorney

NWC:tla
